      Case 4:20-cv-01181-Y Document 11 Filed 02/08/21               Page 1 of 2 PageID 119



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

IOU CENTRAL, INC.                                 §
d/b/a IOU FINANCIAL, INC.,                        §
                                                  §
         Plaintiff,                               §
vs.                                               §           CASE NO: 4:20-cv-1181-Y
                                                  §
VOLTATA TP ACQUISITION, LLC, et al                §
                                                  §
         Defendants,                              §

       PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE ITS RESPONSE
                  [DOC 10] TO THE MOTION TO DISMISS [DOC 9]

         Per L.R. 7.1, IOU moves for leave to file and have its Response [Doc 10] accepted as timely

in opposition to the Motion to Dismiss [Doc 9] the Amended Complaint [Doc 6].

         1.      On 10/26/20, Plaintiff IOU filed suit [Doc 1], naming Defendants JJS and JPFI

[Movants] who filed a Motion to Dismiss [Doc 9] the Amended Complaint [Doc 6].

         2.      IOU prepared a Response to the Motion, but had to reconstruct the Response due

due to its formatting issues, to ensure it complied with the Local Rules, reducing its size to 10-

pages as the Response lacked an appendix, which could not be completed by 2/5/21.

         3.      IOU filed the Response today, well before the start of the next business day,

which did not delay this case or prejudice any party [Doc 10].

         4.      The Response should be accepted and considered, per the Court’s authority to

regulate its docket. Landis v. N. Am. 299 U.S. 248, 254 (1936) [it is “incidental to the power

inherent in every court to control disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants”] The Court may grant the relief for good case

as shown here which will not prejudice any party. Pioneer v. Brunswick, 507 U.S. 395 (1993)

[accepted late proof of claim which did not delay the case or prejudice a party].
   Case 4:20-cv-01181-Y Document 11 Filed 02/08/21                Page 2 of 2 PageID 120



       5.      IOU submits its proposed order attached as Exhibit 1.

                                        CONCLUSION

       IOU respectfully requests leave to file and have its Response [Doc 10] accepted as timely in

opposition to the Motion to Dismiss [Doc 9].

                             CERTIFICATE OF CONFERENCE

       Per L.R. 7.1, Plaintiff’s counsel certifies he conferred with counsel for Movants today

who does not oppose the relief sought this Motion.

                                CERTIFICATE OF SERVICE

       I certify a precise copy of this document was filed ECF on the below date, sending ECF

notice to defense counsel of record for Defendants JPFI and JJS and/or was mailed by U.S. First

Class Mail to Defendants Voltata TP and Current on their returns of service [Doc 7-8] which will

be served on Defendant Voltata LLC.

       Respectfully submitted this 8th day of February 2021.

                      By:     /s/Paul G. Wersant
                              Paul G. Wersant
                              Florida Bar No. 48815
                              3245 Peachtree Parkway, Suite D-245
                              Suwanee, Georgia 30024
                              Telephone: (678) 894-5876
                              Email: pwersant@gmail.com
                              Attorney for Plaintiff
                              File No. 104230
